DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment filed February 22, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a first ledge” and “a second ledge.”  The original specification, filed December 9, 2019, includes the term “support 220” and the amended specification, filed February 22, 2021, simply recites the term “ledge 206.”  Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-25, 28-37, 39 and 40 are rejected under pre-AIA  35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2011/0287812 to Joo.  Referring to claim 21, Joo discloses an electronic device (100) comprising: a housing component (250) of unitary construction defining: a first ledge (upper portion of frame/support (230)); a second ledge (portion of housing (250) extending under the lower portion of frame/support); and a recess (not numbered) extending underneath the first ledge and over the second ledge; a display assembly (151) implicitly extending over the second ledge (Fig. 3); and a cover (210) coupled to the first ledge to define a gap (i.e., “V-shaped” opening) 


between a side surface of the cover and an interior surface of the housing component (Fig. 11(b)).
Referring to claim 22, Joo discloses the device as claimed, wherein the housing component further defines an exterior surface comprising: an upper corner (i.e., upper tip portion of 250); an upper portion outwardly sloped from the upper corner (i.e., downward sloping portion of 250 in Fig. 11b); and a lower portion (i.e., at the rear case 102) adjoining the upper portion, thereby defining an obtuse angle between the upper portion and the lower portion (Fig. 2).
Referring to claim 23, Joo discloses the device as claimed, wherein a portion of the display assembly extends into the recess.  See Fig. 3.
Referring to claim 24, Joo discloses the device as claimed, wherein the interior surface of the housing component extends upward from the first ledge (Fig. 11b).
Referring to claim 25, Joo discloses the device as claimed, wherein the display assembly comprises a touch sensitive input device below the cover [0086].
Referring to claim 28, Joo discloses an electronic device (100) comprising: a housing component (250) formed from a metal material [0108] and defining: a first ledge (upper portion of frame/support (230)) and an interior surface 

(“A”) extending from the first ledge; a recess (not numbered) extending under the first ledge; a second ledge (portion of housing (250)) extending underneath the first ledge and defining at least a portion of the recess; and an exterior surface (101) comprising: an upper corner (i.e., upper tip portion of 250); an upper portion defining a slope extending outward from the upper corner (i.e., downward sloping portion of 250 in Fig. 11b); and a lower portion (i.e., at the rear case 102) meeting the upper portion to define an obtuse angle (Fig. 2); a cover (210), a periphery of the cover coupled to the first ledge and abutting the interior surface; and a display assembly (150) implicitly extending over the second ledge.
Referring to claim 29, Joo discloses the device as claimed, wherein an interior cavity of the electronic device comprises the recess; and the display assembly extends into the recess.  See [0131] and Figs. 2 and 3.
Referring to claim 30, Joo discloses the device as claimed, wherein: the periphery of the display cover (210) defines a side surface (RT edge of 210 – Fig. 11b); and the side surface of the display cover abuts the interior surface.
Referring to claim 31, Joo discloses the device as claimed, wherein the upper corner is coplanar with a front surface of the display cover (Fig. 11b).


Referring to claim 32, Joo discloses the device as claimed, wherein the display assembly is suspended from the display cover [0131].
Referring to claim 33, Joo discloses the device as claimed, wherein the display cover is in sheet form.  Fig. 4.
Referring to claim 34, Joo discloses the device as claimed, wherein the display cover is formed of glass [0137].
Referring to claim 35, Joo discloses an electronic device (100) comprising: a housing component (250) formed from a metal material [0108] and defining a set of sidewalls, the set of sidewalls defining an opening to receive a cover (210); a first ledge (upper portion of frame/support (230)); a second ledge (portion of housing (250)) extending underneath the first ledge and an interior surface; and a recess (not numbered) extending under the first ledge and at least partially defined by the second ledge; a display assembly (150) positioned such that a portion of the display assembly extends over the second ledge (Fig. 3); and the cover (210) positioned within the opening and coupled to the first ledge (Fig. 11b).



Referring to claim 36, Joo discloses the device as claimed, wherein at least one sidewall of the set of sidewalls defines: an upper edge profile (upper tip portion of 250) defining a bevel; and a lower edge profile (at rear case 102) meeting the upper edge profile at an obtuse angle.  Figs. 2-4 and 11b.
Referring to claim 37, Joo discloses the device as claimed, wherein the rear surface of the display cover is positioned on the first support ledge to define a gap (“V-shaped” opening) between the side surface of the display cover and an interior surface of at least one sidewall of the set of sidewalls (Fig. 11b).
Referring to claim 39, Joo discloses the device as claimed, wherein the set of sidewalls includes four sidewalls (Fig. 2).
Referring to claim 40, Joo discloses the device as claimed, wherein an adhesive (“A”) couples the rear surface of the cover (210) to the first support ledge (Fig. 11b).






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 27 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joo.  All of the elements are substantially disclosed except for the specific gap size; the housing component is machined from a single piece of aluminum; and the electronic device does not include an interstitial part within the gap, respectively.   
Each of the aforementioned limitations are well in the art.  As such, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to further modify device as claimed, in order to meet the desired specifications of the manufactured or the consumer.  
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                             
March 13, 2021